Citation Nr: 0406638	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  97-20 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for dysthymia, 
currently rated 10 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hypertension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1952 to 
July 1957, and from September 1990 to April 1991.  He also 
served in the National Guard and Army Reserve duty is also 
shown.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico 
Regional Office (RO). 

 In May 2003, the Board remanded this matter to the RO for 
consideration of additional evidence that was developed 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), which was later 
invalidated by way of the precedent decision in DAV v. 
Secretary of Veterans Affairs, 327 F3d, 1399 (Fed Cir 2003).  
This matter has since been returned to the Board and is now 
ready for appellate review.

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for hypertension will be discussed in 
the Remand section of this decision.


FINDING OF FACT

The dysthymia is productive of definite social and industrial 
impairment.  


CONCLUSION OF LAW

The criteria for a rating of 30 percent for the service-
connected dysthymia have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 9405 (prior to 
November 7, 1996), Diagnostic Code 9433, (effective on 
November 7, 1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 C.F.R. § 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) the United states Court of Appeals for Veteran Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision, a May 1997 statement of the case and 
supplemental statements of the case dated in February 2002, 
and October 2003.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding his claim.  By 
way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
Further, in letters dated in February 2002 and March 2003, 
the RO specifically informed the veteran of the information 
and evidence needed from him to substantiate his claim, 
evidence already submitted and/or obtained on his behalf, as 
well as the evidence VA would attempt to obtain. Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The record discloses 
that VA has met its duty to assist the veteran also in 
obtaining evidence necessary to substantiate his claim.  Most 
notably VA and private treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  Also, A VA 
examination was conducted during the appeal period.

The Board notes that the February and March 2003 VCAA letters 
were mailed to the veteran subsequent to the appealed rating 
decision in violation of the holding in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. January 13, 2004).  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  In this regard, The 
Board notes the veteran was provided notice of the division 
of responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Boar finds that any 
error in the chronological implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background.

A review of the veteran's service medical records discloses 
that on a medical examination provided to him in April 1991, 
in connection with his demobilization following Desert Storm, 
the veteran was noted by his examining physician to be 
experiencing problems sleeping.  Depression was indicated.

On a VA psychiatric examination in August 1993, dysthymia was 
diagnosed.

Service connection for dysthymia was established by an RO 
rating action dated in May 1994.  This disorder was rated 10 
percent disabling.

VA outpatient treatment records dated from 1993 to 1996show 
ongoing evaluation and treatment for the veteran's 
complaints, to include complaints of anxiety, depression, and 
sleep disturbance.  He was prescribed Paxil in October 1995.

A private psychiatric evaluation, received in November 1996, 
noted that the veteran's major complaints consisted of 
anxiety, sleeping problems, nightmares and recurring thoughts 
about his experiences in the Persian Gulf.  The veteran 
stated that he sleeps a few hours and experiences nightmares 
that keep him nervous for the rest of the day.  It was noted 
that he also presents intolerance to noise, poor motivation, 
loss of interest in daily activities and depressive episodes.  
He admitted that his situation has caused him to have 
problems with his wife, as well as, memory problems and 
difficulties concentrating.  On mental status examination, 
the veteran was described as well nourished and physically 
fit with proper personal hygiene.  He was polite, non -
spontaneous in his responses and spoke in a low voice 
projecting shyness.  His facial expression was that of 
sadness.  His train of thought was rational and logical, but 
his production was poor and presented occasional blockage.  
His answers were relevant and coherent He did not present 
hallucinations or delirium and was properly oriented in time, 
place, and person.  His affect and mood were depressed.  
Judgment was adequate.  Major depression, and R/O post-
traumatic stress disorder were the axis I diagnoses.  His 
Global Assessment of Functioning (GAF) score was 60. 

The veteran received continuing evaluation and treatment for 
his psychiatric problem1996 and July 1999. In July 1999, he 
presented with complaints of restlessness, sleeping problems, 
and headaches.  Following mental status examination, 
recurrent major depression was diagnosed.

The veteran was afforded a VA mental disorders examination in 
September 1999.  On this examination it was noted that the 
veteran had no evidence of psychiatric hospitalization and 
that VA treatment had been provided to him only on an 
outpatient basis.  The veteran reported that he is married 
and lives with his wife.  He further reported that he retired 
from the post office in 1988 and that his children live in 
the United States.  In describing his condition to his 
examiner the veteran reported that he has a major depression.  
With respect to his symptoms the veteran stated that he 
couldn't sleep well due to nightmares, remains depressed, and 
that he refrains from involvement in activities.  He said 
that he is basically isolated at home with his wife and that 
he argues with her over minimal things.  On examination, the 
veteran was described as adequately dressed and groomed.  He 
was alert and in full contact with reality.  His interview 
answers to his examiner were relevant, coherent, and 
completely logical.  He was noted to be somewhat apprehensive 
and to exhibit a very passive/aggressive attitude.  The 
veteran described isolation, loss of interest in his usual 
activities, irritability, poor tolerance to frustration and 
interrupted poor sleep.  He also related that he had frequent 
arguments with his wife.  The veteran's affect was noted to 
be adequate and his mood to be somewhat depressed and 
apprehensive.  His insight was poor. He was well oriented to 
person, place, and time.  Judgment was maintained and memory 
and intellectual functioning were both adequate.  The 
examiner stated that the veteran did not fulfill the DSM-IV 
diagnostic criteria for the diagnosis of Major Depression.  
The veteran's examiner also reported that prior to rendering 
a diagnosis, he was requesting a VA Social Field survey.

A Social and Industrial Field Survey Report, dated in October 
1999, noted that the veteran had completed the 12th grade and 
following discharge from his initial period of service had 
worked for the post office for 30 years prior to retiring in 
1988. The Field Examiner noted that the veteran lived in a 
middle class neighborhood and that his house both inside and 
outside was observed to be in good condition and clean.  The 
veteran when asked about his daily routine stated that he 
stays mainly at home, watches TV at times or just sits on his 
porch.  He reported being involved in some home chores such 
as mowing his lawn but said that he hires people to do major 
chores such as painting his house.  He visits his relatives 
and goes shopping with his wife.  He converses with his 
neighbors but does not attend any kind of social activity.  A 
neighbor informed the examiner that the veteran shares with 
his relatives, and some of his neighbors especially with one 
of them with whom he plays dominoes.  He reported that the 
veteran does chores around his house, is mostly at home but 
will go out with his wife.

Following a review of the field examiner's report, the 
physician who had previously examined the veteran in 
September 1999, diagnosed the veteran as suffering from a 
dysthymic disorder.  The veteran was also noted to have 
Passive-dependent personality features.  The GAF score was 
65.  The examiner stated that this score was compatible with 
the fact that although the veteran has some difficulty in 
social relations, he is still able to function and has 
meaningful interpersonal; relationships.

A VA progress note dated in March 2002, noted that the 
veteran's judgment and insight were poor.  The veteran was 
further reported to have poor interest in daily life 
activities, no close friends, no interest in hobbies, and 
poor social and family functioning.  Major depression was 
diagnosed.  His GAF score was 40.  Xanax was prescribed.  

In a March 2002 Vet Center Treatment Summary, a licensed 
psychologist reported that the veteran had related to him 
experiencing problems that included insomnia, isolation and 
depression following the Gulf War and retirement from the 
U.S. Army Reserve.  He noted that the veteran tends to re-
experience wartime events by intrusive memories and 
distressing dreams.  He added that the veteran spends most of 
his days in doing household chores or reading.  He also noted 
that the veteran isolates himself and doesn't have a social 
life or many close friends.  PTSD, dysthymic disorder, and 
panic disorder with agoraphobia were diagnosed based on what 
the examiner stated was a review of the veteran's history, 
medical reports, self reports, behavioral observation and 
assessment. 

A VA psychiatric progress note dated in March 2003, noted 
that the veteran presented feeling depressed.  Following a 
mental status examination on which the veteran exhibited poor 
insight and judgment, Major depressive disorder was 
diagnosed.  The veteran's GAF score was 40.

On a VA mental disorder examination in April 2003, the 
veteran's examiner noted that he had reviewed the veteran's 
claims file.  He observed that the veteran has been on 
treatment at a VA outpatient treatment clinic and has been 
prescribed, Xanax, olanzapine, and venalafaxine.  The veteran 
reported that every day he feels worse and that his symptoms 
include nervousness and sleep disturbances.  On objective 
examination, the veteran was noted to be clean, adequately 
dressed, and clean.  He was alert and oriented to time, 
person, and place.  His mood was anxious and somewhat 
depressed.  His affect was constricted.  His attention was 
good and his concentration, judgment, insight, and memory 
were fair.  His speech was clear and coherent.  He exhibited 
good impulse control.  Dysthymic disorder was the axis I 
diagnosis.  The veteran's GAF score was 65.  The examiner 
commented that based on the veteran's record, his 
neuropsychiatric symptoms have been present since 1993.  He 
further noted that his symptoms did not prevent him from 
having long and productive laborial, social, and military 
activities.  He further stated that the veteran's current 
complaints of anxiety and physical conditions do not prevent 
him from keeping his family integrity and social activities.  
He added that the veteran's GAF of 65 reflects that he has 
depressed mood, capacity to participate in group therapy and 
continued treatment, and keeping intact his interpersonal 
relationships.

A VA progress note dated ion May 2003 noted on psychiatric 
examination of the veteran that his judgment and insight were 
fair.  The veteran was otherwise found to be essentially 
within normal limits.  Major depression, recurrent episodes 
and PTSD were diagnosed.  The GAF was 50.  A subsequent VA 
progress note dated in August 2003 noted that the veteran had 
been referred feeling depressed and with physical complaints.  
It was noted that the veteran had poor trust ideas of 
persecution, no close friends, and was isolated at home.  It 
was also noted that he was presently active in group therapy 
for PTSD due to his experiences in the Persian Gulf.  Major 
depressive disorder with recurrent episodes and PTSD were 
diagnosed.  The GAF was 40.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1, the applicable 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating criteria of Diagnostic Code 9405 for dysthymic 
disorder in effect at the time the veteran initiated his 
claim provided that disabilities will be rated under the 
criteria for psychoneurotic disorders.  38 C.F.R. § 4.132 
(prior to November 7, 1996).

These criteria provide that a 10 percent rating is warranted 
where emotional tension or anxiety is productive of mild 
social and industrial impairment.  A 30 percent rating is 
warranted when the psychoneurotic symptoms produce reduction 
in initiative, flexibility, efficiency, and reliability to 
produce definite industrial impairment.  A 50 percent 
evaluation is warranted for an anxiety disorder where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
the reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.

In Hood v. Brown, 4 Vet.App. 301 (1993), the U.S. Court of 
Appeals for Veterans Claims, stated that the term "definite" 
as set forth in 38 C.F.R. § 4.132 (Diagnostic Codes 9400 
through 9411) was qualitative in character, unlike the other 
terms used to ascertain the level of severity of a 
psychiatric disability, which were qualitative in character.  

The Court invited the Board to construe the term "definite" 
in such a manner that would quantify the degree of impairment 
contemplated by that term for purposes of meeting the 
statutory requirement that the Board articulate reasons and 
bases for its decision.  38 C.F.R. § 7104(b)(1) (West 1991).  

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" was to be construed, for 
the purposes of determining the severity of a psychiatric 
disability as "distinct, unambiguous, moderately large in 
degree."  It represented a degree of social and industrial 
impairment that was "more than moderate but less than large."  
VA OPGC 9-93 (November 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).  

On November 7, 1996, new rating criteria for psychiatric 
disorders were promulgated.  61 Fed. Reg. 52, 6295 (1996).  

Under the criteria of Diagnostic Code 9433 for dysthymic 
disorder, a 10 percent rating is warranted where there is 
occupational and social impairment due to mild or transient 
symptoms, which decreases work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms are controlled by continuous medication.  

A 30 percent rating is appropriate where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, the routine behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).   A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

As the psychiatric rating criteria changed during the 
pendency of this appeal, the veteran is entitled to have his 
claim evaluated under both the old and the new criteria and 
then to have the criteria most favorable to his claim apply.  

To summarize, lay statements and testimony describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

In this regard the record reflects that the veteran has been 
receiving ongoing treatment at VA and private facilities for 
his psychiatric complaints, to include depression, insomnia, 
nightmares, memory loss and isolation.  When examined by his 
private psychiatrist in 1996 the veteran had a depressed 
affect and mood.  His GAF score was 65.  Also, VA 
examinations in 1999 and in April 2003 showed a GAF score of 
65.  A GAF score of 65 is indicative of mild symptoms only.  
However, the VA outpatient records dated in 2002 and 2003 
show continued treatment for psychiatric complaints and 
findings and GAF scores ranging from 40 to 50, which are 
indicative of serious symptoms.  After reviewing the record 
the Board finds that the degree of impairment resulting from 
the veteran's psychiatric disorder, variously diagnosed, more 
nearly approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7 (2003).  Accordingly, a 30 percent rating is 
warranted for definite industrial impairment. Diagnostic Code 
9405 (effective prior to November 7, 1997).  

However, this same evidence does not show a basis for a 
rating in excess of 30 percent.  Although during the most 
recent VA examination the veteran reported memory impairment, 
the examiner described his memory as fair.  The examination 
showed his mood was anxious and somewhat depressed and his 
affect was constricted.  However, there was no impairment in 
orientation and his concentration, judgment, insight, and 
memory were fair.  Also there was no impairment in his speech 
or significant panic attacks mentioned.  The examiner also 
noted that that his symptoms did not prevent him from having 
long and productive laborial, social, and military 
activities.  Accordingly, the Board finds that a rating in 
excess of 30 percent is not warranted.


ORDER

An increased evaluation to 30 percent for dysthymia r is 
granted subject to the law and regulations governing the 
payment of monetary benefits. 


REMAND

In a rating decision in July 2003, the RO denied the 
veteran's application to reopened a previously denied claim 
of entitlement to service connection for hypertension.  

The veteran in a statement received by the Board in August 
2003 has expressed disagreement with the July 2003 
determination.  Accordingly, the veteran must be furnished a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington D.C. for the following 
actions:

The RO should issue a statement of the 
case to the veteran and his 
representative in response to the notice 
of disagreement with denial of the 
application to reopen the claim for 
entitlement to service connection for 
hypertension.  The veteran and his 
representative should be notified of the 
requirements necessary to perfect his 
appeal.  The RO is informed that this 
issue is not before the Board until 
timely appealed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



